Order sustaining demurrer affirmed. None of the counts in the plaintiffs’ declaration as a whole complies with the requirements of G. L. (Ter. Ed.) c. 231, § 7, Second, that “The declaration shall state concisely and with substantial certainty the substantive facts necessary to constitute the cause of action.” Pollock v. New England Telephone & Telegraph Co. 289 Mass. 255, 258. Jacobs v. Mann, 300 Mass. 258, 259-260. Fleming v. Dane, 304 Mass. 46, 51. See Keljikian v. Star Brewing Co. 303 Mass. 53.